CARLAND, Circuit Judge.
This is an action commenced by appellant for the purpose of canceling certain conveyances purporting to convey lands which had theretofore been allotted to Suk-pi-e-chee, or Henehar Kochokney, deceased, a full-blood member of the Creek Tribe or Nation of Indians. The conveyances were executed by Marche Yekcha, son and heir of Suk-pi-e-chee, subsequent to April 26, 1906, and were not approved by the Secretary of the Interior or judge of the county court. It is claimed by appellant that Eliza, the mother of Marche Yekcha, was a full-blood Seminole Indian, and that therefore Marche Yekcha was a full-blood Indian, subject to the restrictions against the alienation of Indian lands. The land in controversy was duly selected by and patented to Henehar Kochokney, who died March 3, 1903. Marche Yekcha was enrolled as a half-blood opposite No. 1278 on the Seminole Roll of Indians by Blood.
At the trial appellant offered to show by the testimony of three witnesses, to wit, 'Jacob Harrison, Concharty, and Catcha Holatka, that the mother of Marche Yekcha was a full-blood Seminole Indian. The trial court ruled that the Seminole Roll of Indians by Blood was conclusive upon the question as to the quantum of Indian blood pos*975sessed by Marche Yekcha, and that as the act of Congress of April 26, 1906, contained no restrictions as to mixed-blood Indians, decided that 1 he appellant could not maintain the action and dismissed the bill. It thus appears that the only question for decision is as to whether the Roll of Seminole Indians by Blood as prepared by law is conclusive against collateral attack. As hearing upon the question we set forth the following excerpts from the legislation of Congress. Section 22 of the Act of Congress of April 26, 1906 (34 Stat. 137, c. 1876), provides:
“That the adult heirs of any deceased Indian of either of the Five Civilized Trilles whose selection has been made, or to whom a deed or patent has been issued for his or her share of the land of the tribe to which he or she belongs or belonged, may sell and convey the lands inherited from such decedent. * * * ”
Section 19 of the same Act of Congress of April 26, 1906, provides:
“* ° * And for all purposes the quantum of Indian blood possessed by any member of said tribes shall be determined by the rolls of citizens of said tribes approved by tile Secretary of the Interior. * * * ”
The Indian Appropriation Act of June 21, 1906 (34 Stat. 325, c. 3504), among other things provides:
“That the Secretary of the Interior shall, upon completion of the approved colls, have prepared and printed in a permanent record book such rolls of the Five Civilized Trilles, and that one copy of such record book shall be deposited in, the office of the recorder in each of the recording districts for public inspection. * * * ”
The following is the record concerning Marche Yekcha in the Seminole Roll of Indians by Blood:
“Seminole Boll, Indians by Blood.
“No. 1278: Name, Yekcha, Marche; Age, 80; Sex, M; Blood, Va- Tribal Enrollment: Year, 189T; Band, Echo Emarthoge; No. 1; Census Card No. 880.'’
By section 3 of the Act of May 27, 1908 (35 Stat. 312, c. 199), Congress again declared its purpose of making the rolls conclusive evidence as follows:
■‘Thai the rolls of citizenship and of freedmen of the Five Civilized Tribes approved by the Secretary of the Interior shall be conclusive evidence as to the quantum of Indian blood of any enrolled citizen or froedman of said tribes. * * * ”
This court, in Malone v. Alderdice, 212 Fed. 668, 129 C. C. A. 204, and in Nunn v. Hazelrigg, 216 Fed. 330, 132 C. C. A. 474, decided that:
“Tlie Commission to the Five Civilized Tribes, which made the enrollment of their citizens and freedmen, was a quasi judicial tribunal empowered to determine who should be enrolled and what land should be allotted and in what way it should be allotted to every citizen aud freedman, and its adjudication of those questions and of every issue of law and fact that it was necessary for it to determine in order to decide these questions is conclusive and impervious to collateral attack.”
The Circuit Court for the Eastern District of Oklahoma in the case of Bell v. Cook, 192 Fed. 597, decided the question in the same way. *976To the same effect is Yarbrough v. Spaulding, 31 Okl. 806, 123 Pac. 843; Lawless v. Raddis, 36 Old. 616, 129 Pac. 711.
It results that the ruling of the trial court in excluding evidence offered for the purpose of showing that the mother of Marche Yekcha was a full-blood was correct, and the judgment below is affirmed.